ORDER
PER CURIAM.
Howard L. McCalister (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of: 1) Count I, first-degree burglary, in violation of Section 569.1601; 2) Count II, first-degree assault, in violation of Section 565.050; 3) Count III, armed criminal action, in violation of Section 571.015; 4) Count IV, first-degree robbery, in violation of Section 569.020; 5) Count V, kidnapping, in violation of Section 565.110; 6) Count VI, attempted forcible sodomy, in violation of Section 564.011 and 566.060; and 7) Count VII, forcible sodomy, in violation of Section 566.060. The trial court sentenced Defendant, as a prior offender, to: 1) 15 years on Count I; 2) 25 years on Count II; 3) 15 years on Count III; 4) 25 years on Count IV; 5) 15 years on count V; 6) 15 years on Count VI; and 7) 15 years on Count VII. The trial court ordered the terms on Counts I through V to be served concurrently, and the terms on Counts VI and VII to be served concurrently with each other but consecutively to Counts I through V, for a total of 40 years’ imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000.